Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.       The Office acknowledges the receipt of Applicant’s amendment filed September 28, 2022. Claims 38-41, 43, 44, 46-50, 52, 54-56 and 59-64 are pending and are examined in the instant application.       
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Objections
2. 	Claims 38-41, 43, 44, 46-50, 52, 54-56 and 59-64 are objected to because of the following: 
	In claim 38(a)(i) and (ii), line 4, “vegetative” should be inserted before “plant part”.	
	In claims 38(a)(iii), line 2, “vegetative” should be inserted before “plant part” for proper comparison to “a corresponding vegetative plant part”. 	
	In claims 38(a)(iv), lines 1 and 4, “vegetative” should be inserted before “plant part”. In line 3, “the” should be amended to “a”.
In claim 38(b), “vegetative” should be inserted after “transgenic”.
In claim 38, in the last clause which begins with “so as to”, “vegetative” should be inserted before “plant part” and “plant parts”. 

	In claim 40, line 4, “the corresponding plant part” should be amended to “a corresponding vegetative plant part”.
In claim 41, line 4, “vegetative” should be inserted before “plant part”.
In claim 41, “SDP1” should be spelled out the first time it is used, with the acronym in parenthesis.
In claim 46, “the corresponding plant part” should be amended to “a corresponding vegetative plant part”.
In claim 47, line 4, “the corresponding plant part” should be amended to “a corresponding vegetative plant part”.
In claim 48(a)(iii), “a corresponding vegetative plant part from a corresponding plant” should be amended to “corresponding vegetative plant parts from corresponding plants”. 
In claim 48(a)(iv), “a corresponding plant part from the corresponding plant” should be amended to “corresponding vegetative plant parts from corresponding plants”. 
In claim 48(b), in the “wherein” clause, “a corresponding plant part from a corresponding plant” should be amended to “corresponding vegetative plant parts from corresponding plants”.
In claim 49, “i)” should be deleted.	
	In claim 49(i), “the corresponding plant part” should be amended to “corresponding vegetative plant parts”.
In claim 50(i) and (ii), “the corresponding plant part” should be amended to “corresponding vegetative plant parts”.
In claim 52, “a corresponding vegetative plant part” should be amended to “corresponding vegetative plant parts”.
In claim 54c), “a corresponding plant part” should be amended to “corresponding vegetative plant parts”.
In claim 54d) “the corresponding plant part” should be amended to “corresponding vegetative plant parts”.
In claim 56, line 5, “vegetative” should be inserted before “plant parts”.
In claim 56, “a corresponding plant part lacking” should be amended to “corresponding vegetative plant parts lacking”.
In claim 59, line 2, “vegetative” should be inserted before both recitations of “plant part”.
In claim 61, “the corresponding plant part” should be amended to “corresponding vegetative plant parts”.
In claim 63, “the corresponding plant part” should be amended to “corresponding vegetative plant parts”.
It would appear that Applicant intends for “plant part” and “vegetative plant part” to be interchangeable. However, they are not the same. It is suggested all claims be reviewed for claim language consistency.
Dependent claims are included.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112(b)
3. 	Claims 48-50, 52, 54-56 and 60-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 48iv), “on average” is unclear because it is not known how said average is determined. Is “average” the combined soluble protein content of at least 1500 plants divided by the number of plants? Or is average the combined soluble protein content of vegetative plant parts obtained from at least 1500 plants divided by the number of vegetative plant parts? Or does “on average” mean not all vegetative plant parts have at least 50% soluble protein content, and “on average” is determined by comparing a specific vegetative plant part with a corresponding specific vegetative plant part, e.g., leaf to leaf, stem to stem, root to root, etc.? See also claim 54.
	In claim 48, “are known to comprise” is unclear. It is unclear when the vegetative plant parts are known and by whom or what. There is no step of measuring the soluble protein content.
	In claim 52, lines 1-2, it is unclear whether “wherein the transgenic plants” refers to the “transgenic plants” of claim 48(a) or the “transgenic, vegetative plant parts” in the preamble of claim 48.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
4. 	Claims 48-50, 52, 54-56, 60-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Applicant is invited to point to the page and line number, or paragraph number, in the originally-filed disclosure where support for a soluble protein content in the vegetative plant parts which is increased on average by at least 50%. While the specification contains several “average” recitations, “average” is not used in combination with a soluble protein content of at least 50%. Claim 61 is included because the Office interprets “on average” in claim 48 to apply to “50% to 150%” recited in claim 61. Absent of support, Applicant is required to cancel the new matter.
Claim Rejections - 35 USC § 103
5. 	Claims 38-41, 43, 44, 46-50, 52, 54-56 and 59-64 are rejected under 35 U.S.C. 103 as being unpatentable over Vanhercke et al. (US 20130247451 (Applicant’s IDS)). 
Vanhercke teaches a method for producing a feedstuff by expressing in a transgenic vegetative plant part a first exogenous polynucleotide encoding WRI1, a second exogenous polynucleotide encoding DGAT1, a third exogenous polynucleotide encoding an oleosin protein, and fourth exogenous polynucleotide encoding a silencing RNA molecule which reduces or down-regulates the expression of an endogenous SDP1 lipase gene and increase TAG content, and admixing the transgenic vegetative plant part with at least one other ingredient of the feedstuff ([0003], [1328], [0216], [1048]). The feedstuff is silage or hay [1337]. The transgenic vegetative plant part is harvested about when senescence has started, which is indicated by the beginning of yellowing of green plant parts ([0015], claim 7). Vanhercke states “Yellow-green leaves which were beginning to senesce typically contained a higher oil content compared to younger green leaves” [1480]. Even though Vanhercke does not specifically teach a method for increasing the nitrogen and/or protein content of a feedstuff and the claimed nitrogen and protein levels, because the method steps are the same and are applied to the same population of plants, the nitrogen and protein levels, and total fatty acid content, are necessarily and inherently the same as those set forth in Applicant’s claims [0016]. Thus, the method for increasing lipids in a plant would also inherently increase the nitrogen and/or protein content in the plant. Because the plants of Vanhercke have the same constructs as Applicant’s HO and SDP1 lipase plants, the plants of Vanhercke would inherently have an at least 50% increase (or 50% to 150%) in soluble protein content. Similarly, the nitrogen content of Vanhercke would also be within the range of the nitrogen content of Applicant’s HO and SDP1 lipase plants. Vanhercke further teaches a total fatty acid content of at least 0.5% to 25% greater on a weight basis when compared to a seed lacking one or more exogenous polynucleotides, which appears to be the same as Applicant’s 6% to 20% w/w dry weight [0164]. The feedstuff would comprise at least 50% transgenic vegetative plant parts on a dry weight basis, because other ingredients are added in low concentrations ([1327], [1328], [1336]). Vanhercke further teaches harvesting at least 1000 plants or vegetative plant parts in the feedstuff ([0015], [0473], claim 7). Vanhercke additionally teaches providing multiple polynucleotides as a contiguous single molecule on a single T-DNA, which upon Agrobacterium transformation, would subsequently cause insertion of at least the first and second exogenous polynucleotides (WRI1 and DGAT1) at the same chromosomal location in the plant genome ([0223], [0365], [1213]).  
Vanhercke does not teach 1500 plants.
It would have been prima facie obvious at the time of filing to utilize large quantities of the plants or parts in the feedstuff to maximize the amount of transgenic plants or parts in the feedstuff to increase its nutritional value or quantity produced. The choice between at least 1000 plants of the prior art or Applicant’s 1500 plants is a matter of design choice without any surprising or unexpected results, depending on the nutritional value or quantity of feedstuff desired. Accordingly, one skilled in the art would have motivated to produce the claimed invention with a reasonable expectation of success.
	Applicant traverses primarily (1) Figures 9 and 10 show that only the older leaves had a soluble protein content that is at least 50% greater compared to the soluble protein content of a corresponding leaf of a wild-type plant when harvested 69 days after sowing; (2) claim 38 has been amended to “a soluble protein [..] which is increased by at least 50% relative to the corresponding plant part lacking the first and second exogenous polynucleotides in a plant grown under the same conditions.”, and claim 48 has been amended to recite a step of growing a population or collection of 1,500 transgenic plants, along with the step of harvesting plant parts, where the harvested plant parts are known to comprise a soluble protein content which is increased by at least 50% relative to a corresponding plant part lacking the first and second exogenous polynucleotides in a plant grown under the same conditions; and (3) when animal feedstuffs are produced, various components are mixed together in specific proportions so that the feedstuff contains certain amounts of various nutrients such as protein. With knowledge of the higher protein content of the recited vegetative plant parts, a POSA would mix the various components of the feedstuff in different proportions than they otherwise would. Thus, the claimed methods would not be inherently practiced by a POSA producing a feedstuff using the vegetative plant parts described in the prior art which were only known to have an elevated oil content.
	Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. The motivation of the prior art to arrive at the claimed invention need not be the same as Applicant’s. The prior art teaches a method for increasing lipids in a vegetative plant part [0003]. Applicant’s claims are directed to a method for increasing the nitrogen and/or protein content in a vegetative plant part. However, the steps and materials disclosed in the prior art are identical to those recited in the claims. The same steps are applied to the same population of plants. Thus, the method for increasing lipids in a plant would also inherently increase the nitrogen and/or protein content in the plant. With regard to traversal (1), Applicant is arguing limitations not present in the claims. The claims are not limited to older leaves or harvesting leaves 69 days after sowing. Moreover, Vanhercke explicitly provides the motivation to harvest “older leaves” [1474]. Vanhercke states “Yellow-green leaves which were beginning to senesce typically contained a higher oil content compared to younger green leaves” [1480]. Thus, leaves having the higher oil content of Vanhercke also have Applicant’s higher protein content. With regard to traversal (2), the only substantive amendment to claim 38 is the addition of the word “vegetative”, which is taught by Vanhercke [0003]. In claim 48, the only substantive amendment is the addition the phrase “wherein the harvested vegetative plant parts are known to comprise an increased soluble protein content”. However, “knowing” is a mental step that is not patentable, and there is no physical step of measuring the soluble protein content in the vegetative plant parts. With regard to traversal (3), as stated above, older or senescing leaves having the higher oil content of Vanhercke also have Applicant’s higher protein content. The elevated oil content is accompanied by elevated protein content in older leaves. It should be noted that the claims recite an increase in both oil (fatty acid) and protein contents upon expression of the exogenous polynucleotides. Furthermore, the claims do not recite the proportions of vegetative plant parts to make the desirable feedstuff having a particular protein content. It should be noted that claims 59 and 60 recite harvesting “at about the time senescence of the transgenic plant begins”, which is not the same as harvesting only senescing leaves. One skilled in the art would have at once envisaged harvesting at senescence due the higher oil content of yellow-green senescing leaves. A disclosure that allows one skilled in the art to “at once envisage each member of [a] limited class” describes each member of the class “as if [the reference] had drawn each structural formula or had written each name.” In re Petering, 301 F.2d 676, 681-82, 133 USPQ 275, 280 (CCPA 1962). Furthermore, the prior art need not disclose the same range of harvest times as Applicant. The harvesting time of the prior art “at the time of flowering to about the beginning of senescence” [0140] overlaps with Applicant’s “at about the time senescence of transgenic plant begins”. The court went even further in In re Peterson, 315 F.3d 1325, 13829 (Fed. Cir. 2003) stating (“We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.”) (citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed.Cir.1985)). Accordingly, the rejection is maintained. 
Conclusion
6. 	No claim is allowed. 
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663